Citation Nr: 1220744	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  11-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for squamous cell carcinoma (claimed as skin cancer).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board previously remanded this matter in January 2012.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had sun exposure while on active duty in the Asia Pacific Theater.

2.  Competent medical evidence establishes a medical nexus between sun exposure during active duty service and the Veteran's current squamous cell carcinoma.  


CONCLUSION OF LAW

Service connection squamous cell carcinoma is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) . 

The Veteran seeks service connection for squamous cell carcinoma, due to sun exposure during service.

Service treatment records do not reflect any complaints or findings of a skin disability.  The December 1945 separation examination noted a normal evaluation of the skin.  

The Veteran's separation qualification record shows that he served as a medical airman in the Asiatic Pacific Theater for 17 months.  

In statements in support of his claim, the Veteran has asserted that he had extensive sun exposure during service.  The Board finds the Veteran's statements regarding sun exposure during service credible.  

There is no evidence of treatment or diagnosis for squamous cell carcinoma within one year of separation from service.  

Post-service VA records dated from 1998 noted findings of sun-damaged skin.  Records dated in 1998 show that the Veteran was noted to have actinic keratoses on his hands, scalp and forearms.   

VA  medical records reflect initial treatment of squamous cell carcinoma in 1999.  
VA records dated in December 2000 noted a history of squamous cell carcinoma removed from left dorsal hand in 1999.  It was noted that he had several actinic keratoses on top of his head which had been frozen in the past.  Assessment was previous squamous cell carcinoma - no new suspected lesions. 

VA records dated in 2010 reflect an assessment of squamous cell carcinoma of the scalp.  Private treatment records dated in October 2010 reflect a diagnosis of squamous cell carcinoma, biopsy proven September 2010.  

In April 2012, the Veteran had a VA examination.  The VA examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran worked as a medical aide man and served in the Asiatic Pacific Theater for 18 months.  He met incoming hospital planes and all casualties at the airbase.  He administered first aid, treated wounds, made arm bands and leg splints, treated patients for shock and assisted doctors in routine operations.

The Veteran reported that he has itching all over and a shower with hot water gives him relief.  He saw a dermatologist for a scalp lesion in the middle of his scalp, on top of the head.  This was treated with some lotions.  He was then given radiation treatment on top of the scalp, which did not clear the lesion.  Then he had a biopsy done on September 24, 2010 at Paragon Dermatology.  They referred him to a clinic, and he had surgery to remove the lesion from his scalp.  He had surgical excision with reconstruction of the large scalp defect with lobe advancement flaps and central full thickness with skin graft.  He was asked to use Aquaphor, and he was asked to follow up with a dermatologist.  His scalp lesion was biopsied and was found to be squamous cell carcinoma.  It was noted that he currently  had a scar there, and the excised squamous cell carcinoma was completely removed.  The scar was on the top of the head at the junction of the interparietal occipital at the interparietal anterior occipital region.  The scar measured 1 centimeter in diameter. The scar was nontender and did not show exudation of transudation.  The scar was slightly adherent.

The VA examiner assessed actinic keratoses and scar resulting from excision of squamous cell carcinoma on top of the scalp with skin graft.  The examiner opined that the Veteran's squamous cell carcinoma is at least as likely as not related to service.  The examiner reasoned that there is a history of sun exposure, including sun exposure during service for 18 months when the Veteran was in Saipan, which could have caused development of squamous cell carcinoma.  The VA examiner noted that the dermatologists who saw the Veteran in the past stated that the lesion started many years ago and though it was treated as some kind of skin lesions treated with lotions and it did not subside before it got diagnosed by biopsy.  It is on top of the head where there was sun exposure, and he does not have any other etiologies of skin lesions than squamous cell carcinoma.  

The competent medical evidence of record establishes that the Veteran's squamous cell carcinoma was caused by sun exposure during his service.   Accordingly, the Board concludes that service connection for squamous cell carcinoma is warranted.  

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In light of the favorable decision in this case, no further discussion of VCAA is necessary.

ORDER

Service connection for squamous cell carcinoma is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


